        Case 3:19-cv-02231-MMA-JLB Document 46 Filed 02/24/21 PageID.528 Page 1 of 1

AO 154 (10/03) Substitution of Attorney


                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
OTINA SENGVONG, on behalf of himself, and all                                   CONSENT ORDER GRANTING
others similarly situated,                                                      SUBSTITUTION OF ATTORNEY
                                                             Plaintiff (s),
                                     V.
                                                                                CASE NUMBER: 3:19-CV-02231-MMA (JLB)
PROBUILD COMPANY LLC, a Delaware limited
liability company dba DIXIELINE LUMBER &
HOME CENTERS, DIXIELINE TRUSS YARD,
DIXIELINE CLASSIC COLLECTIONS, DIXIELINE
HOME CENTERS; BUILDERS FIRSTSOURCE­
DALLAS, LLC, a Delaware limited liability company;
BUILDERS FIRSTSOURCE, INC., a Delaware
corporation; and DOES I through 50, inclusive,
                                                           Defendant (s),

          Notice is hereby given that, subject to approval by the court,                     PROBUILD COMPANY LLC                         substitutes
                                                                                                            (Party (s) Name)
 Matthew B. Golper of Ballard Rosenberg Golper & Savitt LLP , State Bar No.                             275979            ascoumel ofrecordin place of
                             (Name of New Attorney)


                                                               GOLDBERG SEGALLA LLP
                                                            (Name of Attorney (s) Withdrawing Appearance)
Contact information for new counsel is as follows:
          Finn Name:                      BALLARD ROSENBERG GOLPER & SAVITT LLP
          Address:                        15760 Ventura Boulevard, Eighteenth Floor, Encino, CA 91436
          Telephone:                  ------------------
                                          (818) 508-3718                                  Facsimile (818) 506-4827
          E-Mail (Optional):              mgolper@brgslaw.com
I consent to the above substitution.                                                             PROBUILD COMPANY LLC
Date:         February 19, 2021
By:         Amanda Weaver                                                                                   (Signature of Party (s))

I consent to being substituted.                                                                  GOLDBERG SEGALLA LLP
Date: Februaryaj, 2021                                                                                                    C

By�� MA.�V"Jl\                                                                                       (Signature of Fonner Attorney (s))

I consent to the above substitution.                                            BALLARD ROSENBERG GOLPER & SAVITT LLP
Date:     February 19 , 2021
By: Matthew B. Golper                                                            �'(__ Md) . � . >..jl  (Signature of New Attorney)

The substitution of attorney is hereby approved and so ORDERED.
Date:           February 24, 2021
                                                                                                                    Judge

(Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
